Citation Nr: 0105333	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-13 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the right ear.

2.  Entitlement to a compensable rating for defective hearing 
of the left ear.

3.  Whether a timely substantive appeal was received with 
respect to a decision of the RO, entered in March 1995, that 
denied service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to July 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from decisions by the RO in Winston-Salem, 
North Carolina.

This case first came before the Board in April 1997.  At that 
time, the Board denied service connection for a bilateral 
foot disorder, including weak heels and ankles.  The Board 
also denied service connection for occasional memory loss, 
slurred speech, and a back disorder.  The remaining matter 
then developed for appeal-entitlement to service connection 
for bilateral defective hearing-was remanded to the RO for 
further development.

Subsequently, in July 1997, the RO granted service connection 
for defective hearing of the left ear, and assigned a zero 
percent (noncompensable) evaluation therefor.  The prior 
denial of service connection for defective hearing of the 
right ear was confirmed and continued, and service connection 
for tinnitus was also denied.  An appeal was perfected as to 
the two new issues addressed by the RO-entitlement to a 
compensable rating for defective hearing of the left ear, and 
entitlement to service connection for tinnitus-and the 
veteran appeared for a Travel Board hearing in February 1999.

The case was returned to the Board, and the Board, by a 
disposition entered in April 1999, remanded all three 
developed issues to the RO.  The Board also requested the RO 
to furnish the veteran a statement of case (SOC) addressing 
the matter of whether a timely substantive appeal had been 
received with respect to a decision by the RO, entered in 
March 1995, that had denied service connection for diabetes 
mellitus.

In July 2000, while the case was in remand status, the RO 
entered a decision granting service connection for tinnitus.  
The RO also sent the veteran a SOC in January 2001, 
addressing the timeliness issue, and the veteran perfected an 
appeal of that issue by submitting a substantive appeal later 
that same month.  The claims folder was returned to the 
Board, and the veteran's representative submitted a written 
brief in February.  The case is once again presented for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have a legally cognizable hearing 
disability of the right ear.

2.  Since 1994, the veteran has had left ear hearing acuity 
corresponding to a numeric designation no worse than II; he 
does not suffer from total deafness in both ears.

3.  By a decision entered in March 1995, the RO denied 
service connection for diabetes mellitus.  The RO notified 
the veteran of its decision, and of his appellate rights, by 
a letter dated on April 13, 1995.  He expressed his 
dissatisfaction with the RO's decision by way of a VA Form 9 
(Appeal to Board of Veterans' Appeals), received at the RO on 
May 3, 1995, and the RO mailed him a SOC addressing the issue 
on December 8, 1995.  Thereafter, the veteran did not express 
a further desire to proceed with the appeal until June 6, 
1996.


CONCLUSIONS OF LAW

1.  The veteran does not have a current hearing disability of 
the right ear that was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 3.385 (2000); 
VAOPGCPREC 16-92 (1992).

2.  A compensable rating for defective hearing of the left 
ear is not warranted.  38 U.S.C.A. §§ 1155, 1160, 5110 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321, 3.383, 4.1, 4.3, 4.7, 4.85 (Diagnostic Code 6100) 
(2000); 38 C.F.R. § 4.85 (Diagnostic Code 6100) (1998); 
VAOPGCPREC 3-2000 (2000); VAOPGCPREC 32-97 (1997); VAOPGCPREC 
16-92 (1992).

3.  A timely substantive appeal was not received with respect 
to a March 1995 decision by the RO that denied service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 7105, 7108 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b), 20.303, 20.305, 20.306 (2000); VAOPGCPREC 
16-92 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for defective hearing of his right ear, and he says 
that the zero percent (noncompensable) rating assigned for 
defective hearing of his left ear does not adequately reflect 
the severity of his disability.  He also maintains that he 
filed a timely appeal with respect to a March 1995 decision 
by the RO that denied service connection for diabetes 
mellitus.

I.  Defective Hearing of the Right Ear

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  In order for service connection to 
be granted, there must be competent evidence in the record 
which demonstrates that the claimant currently has the 
disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  VA regulations provide that impaired 
hearing will be considered a "disability" only when the 
auditory threshold is 40 decibels or greater at 500, 1000, 
2000, 3000, or 4000 hertz, where it is 26 decibels or greater 
in at least three of these frequencies, or where speech 
recognition scores under the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

In the present case, the Board finds that the veteran does 
not have a legally cognizable hearing disability of the right 
ear.  The record shows that he has undergone audiometric 
testing on four occasions since the time of his service 
discharge-in August 1994, May 1996, May 1997, and February 
2000-and none of the resulting reports show that he has ever 
been found to have had auditory thresholds 40 decibels or 
greater at 500, 1000, 2000, 3000, or 4000 hertz, 26 decibels 
or greater in at least three of those frequencies, or speech 
recognition scores less than 94 percent, in his right ear.  
Absent evidence that he has a current hearing disability of 
the right ear, the claim for service connection must be 
denied.

II.  Defective Hearing of the Left Ear

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Defective hearing is evaluated in accordance with the 
criteria set forth in 38 C.F.R. 4.85 et seq.  Amendments to 
those criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See Schedule for Rating 
Disabilities; Diseases of the Ear and Other Sense Organs, 64 
Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a (2000)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In the present case, the revised law pertaining to the 
evaluation of defective hearing does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  See discussion, supra.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application, prior to June 10, 1999, of the liberalizing 
law rule stated in Karnas.

Ordinarily, if amendments are made to applicable rating 
criteria during the pendency of a veteran's appeal, and if 
the amended criteria cannot be accorded retroactive effect, 
the Board is required to review the veteran's claim under 
both the law in effect at the time that he filed his claim 
(the old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board were to find 
that the veteran was entitled to a higher rating under the 
old criteria, an effective date earlier than the effective 
date of the new amendments could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to a higher rating under the old criteria, 
but that he was under the new criteria, the effective date of 
any award could be no earlier than the effective date of the 
new revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) 
("where compensation . . . is . . . increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue.").  See 
also VAOPGCPREC 3-2000 (2000).

In the context of the present case, the Board finds that the 
June 1999 amendments have not effected a substantive change 
in the way the veteran's disability is to be rated.  Both the 
old and the new criteria contemplate that hearing disability 
will be rated on the basis of controlled speech 
discrimination tests, together with the results of puretone 
audiometry tests.  See 38 C.F.R. § 4.85.  In addition, both 
sets of criteria call for the results of such tests to be 
charted on Table VI, VIa (if applicable), and Table VII, as 
set out in the rating schedule, and both sets of criteria 
allow for the assignment of a compensable evaluation when a 
claimant has certain combinations of speech discrimination 
scores and average puretone decibel loss.

The Board has compared the old versions of Table VI and Table 
VII with the new versions of these tables, and finds that 
they have not been substantively changed.  The Board also 
finds that the revisions to the language in 38 C.F.R. § 4.85 
do not effect a change in the fundamental method by which 
Tables VI and VII are interpreted.  As to the version of 
38 C.F.R. § 4.86 in effect prior to June 1999, the Board 
notes that that section indicated only that the evaluations 
derived from the rating schedule were intended to make proper 
allowance for improvement by hearing aids, and that 
examination to determine such improvement was therefore 
unnecessary.  Currently, that section addresses exceptional 
patterns of hearing loss which are not shown to be present in 
the veteran's case.  Under the circumstances here presented, 
the Board is satisfied that the evaluation assigned for the 
veteran's disability would be the same whether evaluated 
under the old or the new criteria.

Turning to the actual evaluation of the veteran's left ear 
hearing impairment, the Board notes that evaluations under 
the old and new criteria are determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1999); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Evaluations range from zero to 100 percent based on organic 
impairment of hearing acuity.  As referenced above, auditory 
acuity is gauged by examining the results of controlled 
speech discrimination tests, together with the results of 
puretone audiometric tests in the frequencies of 1000, 2000, 
3000, and 4000 hertz.  To evaluate the degree of disability, 
the rating schedule establishes 11 auditory acuity levels 
ranging from level I, for essentially normal acuity, through 
level XI, for profound deafness.  38 C.F.R. § 4.85 et seq.  
Where service connection has been granted for defective 
hearing in only one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered normal (level I).  See 
38 U.S.C.A. § 1160(a) (West 1991); 38 C.F.R. § 3.383; Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000); VAOPGCPREC 32-97 
(1997).

In the present case, the evidence shows that the veteran 
underwent VA audiometric examination in August 1994.  At that 
time, audiometric testing revealed puretone thresholds of 5, 
0, 25, and 55 decibels in his left ear at 1000, 2000, 3000, 
and 4000 hertz, respectively.  (The average of these 
thresholds is 21.)  Additionally, he had a left ear speech 
discrimination score of 100 percent.  Under 38 C.F.R. § 4.85, 
Table VI, these results correspond to level I left ear 
hearing acuity.  Because he is not service-connected for 
defective hearing of his right ear, and the evidence does not 
demonstrate that he has total deafness (level XI hearing 
acuity) in both ears, his right ear hearing acuity is 
considered normal (level I) for purposes of assigning a 
disability rating.  These hearing acuity levels (level I, 
bilaterally) in turn warrant no more than a zero percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Table VII.

In May 1996, the veteran underwent a private audiometric 
examination.  Testing at that time revealed puretone 
thresholds of 5, 10, 30, and 60 decibels in his left ear at 
the relevant frequencies.  (The average of these thresholds 
is 26.)  Additionally, he had a left ear speech 
discrimination score of 100 percent.  Under 38 C.F.R. § 4.85, 
Tables VI and VIa, these results also correspond to level I 
left ear hearing acuity.  As noted above, these auditory 
acuity levels (level I, bilaterally) warrant no more than a 
zero percent (noncompensable) rating under 38 C.F.R. § 4.85, 
Table VII.

The veteran was subsequently examined by VA in May 1997.  
Audiometric testing at that time revealed puretone thresholds 
of 0, 5, 25, and 50 decibels in his left ear at the relevant 
frequencies.  (The average of these thresholds is 20.)  
Additionally, he had a left ear speech discrimination score 
of 86 percent.  Under 38 C.F.R. § 4.85, Tables VI and VIa, 
these results correspond to level II left ear hearing acuity.  
These auditory acuity levels (I and II) also warrant no more 
than a zero percent (noncompensable) rating under 38 C.F.R. 
§ 4.85, Table VII.

The veteran's most recent examination was conducted in 
February 2000.  Audiometric testing at that time revealed 
puretone thresholds of 10, 10, 25, and 65 decibels in his 
left ear at the relevant frequencies.  (The average of these 
thresholds is 28.)  Additionally, he had a left ear speech 
discrimination score of 96 percent.  Under 38 C.F.R. § 4.85, 
Tables VI and VIa, these results correspond to level I left 
ear hearing acuity.  These auditory acuity levels (I and I) 
likewise warrant no more than a zero percent (noncompensable) 
rating under 38 C.F.R. § 4.85, Table VII.

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim for a compensable rating for defective of the left ear.  
None of the post-service audiometric examination reports 
demonstrate that he is entitled to anything more than a zero 
percent (noncompensable) rating.  The Board has carefully 
considered the testimony the veteran provided at his February 
1999 hearing, and the contentions he has advanced in 
correspondence.  Nevertheless, with all due respect to the 
veteran, the Board is obligated to implement the law as it 
has been written.  As noted previously, the assignment of a 
specific disability evaluation for defective hearing is 
achieved by a purely mechanical application of the rating 
schedule.

In evaluating the veteran's left ear defective hearing, the 
Board has specifically considered whether he is entitled to a 
"staged rating."  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In light of the examination data above, 
however, it is the Board's conclusion that at no time since 
he filed his original claim of service connection in 1994 has 
his left ear defective hearing been more than zero percent 
disabling, whether under the old or the new criteria.  
Consequently, a "staged rating" is not warranted.

The Board has also considered whether the veteran's claim 
should be referred for consideration of an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2000), and 
has concluded that it should not.  The evidence shows that 
the veteran's left ear hearing impairment is manifested by 
problems that are directly addressed by the schedular 
criteria; namely, decreased auditory acuity and interference 
with speech recognition.  His service-connected unilateral 
hearing loss is not shown to produce impairment of earning 
capacity beyond that reflected in the rating schedule, or to 
affect earning capacity in ways not already contemplated by 
the schedule.  The evidence does not establish that the 
veteran's case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  The claim for a compensable 
rating is denied.

III.  Timeliness of Appeal

An appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (2000).  Then, after a SOC is issued, the appeal is 
completed by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105(a), 7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(2000). 

A substantive appeal can be set forth on VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction 
(AOJ).  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 
(2000).  To be considered timely, the substantive appeal must 
be filed within 60 days from the date that the AOJ mails the 
SOC to the appellant, within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

With regard to extensions of time, VA regulations provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (2000).  The 
request for an extension must be in writing, and must be made 
prior to the expiration of the time limit for filing which 
would otherwise apply.  Id.

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b) (2000).  Where 
the time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  Id.  See 38 C.F.R. § 20.306 (2000).

A substantive appeal postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a) (2000).  In the event 
that the postmark is not of record, VA regulations provide 
that the postmark date will be presumed to be five days prior 
to the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of 
the present case, the Board finds that a timely substantive 
appeal was not received with regard to the RO's March 1995 
decision that denied service connection for diabetes 
mellitus.  The record shows that the RO mailed notification 
of that decision to the veteran on April 13, 1995; that he 
expressed his dissatisfaction with the RO's decision by way 
of a VA Form 9, received at the RO on May 3, 1995; and that 
the RO mailed him a SOC addressing the issue on December 8, 
1995.  The record further shows that he did not thereafter 
express a further desire to proceed with the appeal until 
June 6, 1996, several weeks after the applicable deadline.  
Consequently, it is the Board's conclusion that the appeal of 
the RO's March 1995 decision was untimely.  The appeal of 
that decision must therefore be dismissed.

IV.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (2000).  The new law contains revised notice provisions, 
and additional requirements pertaining to VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This so because the requirements of the 
new law have already been satisfied.  By the SOCs and 
supplemental SOCs furnished the veteran, the RO has notified 
the veteran of the information and evidence necessary to 
substantiate his claims.  There is no indication that 
additional evidence exists and can be obtained on the issues 
here in question, and he has been afforded multiple 
examinations in connection with the current appeal.  
Adjudication of this appeal, without referral to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

Service connection for defective hearing of the right ear is 
denied.

A compensable rating for defective hearing in the left ear is 
denied.

The veteran's appeal of the RO's March 1995 decision denying 
service connection for diabetes mellitus is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

